Citation Nr: 0404888	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected varicose veins of the left lower extremity, 
post operative, with healed ulcer scar and post phebitic 
syndrome, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for left hip arthritis 
on a secondary basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1965. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which, in part, denied a rating in 
excess of 40 percent for varicose veins of the left lower 
extremity and entitlement to service connection for bilateral 
hip arthritis, claimed as secondary to the service-connected 
varicose veins of the left lower extremity.  

The issue of entitlement to service connection for left hip 
arthritis as secondary to varicose veins of the left lower 
extremity will be addressed in the Remand section of this 
decision.  The veteran is advised that that issue is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify him if further action is 
required on his part.
  

FINDINGS OF FACT

1.  The service-connected varicose veins of the left lower 
extremity are manifested by very large and extensive 
superficial varicosities with evidence of edema and are 
productive of pain on exercise.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's varicose veins of the 
left lower extremity, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 60 
percent for varicose veins of the left lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (2003).

2.  The criteria for increased disability rating for varicose 
veins of the left lower extremity on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected varicose veins of the left 
lower extremity.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the March 
2003 Statement of the Case (SOC).  Crucially, the RO informed 
the veteran of VA's duty to assist him in the development of 
his claim in a letter dated in September 2002.  This letter 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence showing that his varicose veins disability had 
increased in severity.  Specifically, he was advised that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the varicose veins disorder.  He was informed 
as well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in October 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a report 
of VA examination, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

In this case, by rating decision in June 1971, the RO granted 
service connection for varicose veins of the left lower 
extremity and assigned a 20 percent rating under Diagnostic 
Code 7120 (varicose veins).  The rating was increased to 40 
percent by rating action in May 1976.  Since then, the 40 
percent evaluation for varicose veins of the left lower 
extremity has remained in effect.  The Board observes in 
passing that the 40 percent rating is protected.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2003) [any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud].
  
Under Diagnostic Code 7120, a 40 percent evaluation is 
assigned for varicose veins with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). In 
this case, VA treatment records dated from 1992 to 2002 
reflect treatment for unrelated conditions.  Treatment 
records dated in December 2001 and December 2002 noted mild 
varicosities and edema. 

The veteran filed his claim for an increased rating for 
varicose veins of the left lower extremity in August 2002.  
On VA examination in September 2002, the veteran reported 
having increased symptoms in the last five years, 
specifically severe pain in the left leg.  He stated that his 
pain was at a level 6 on an intermittent basis in the left 
lower extremity.  It usually occurred twice daily.  He took 
over-the-counter Tylenol for 50% reduction in his pain.  The 
pain kept him up at night and would sometimes awaken him from 
a sleep.  He was not able to do exercise of any kind due to 
severe pain in his legs.  He was unable to walk more than 100 
feet without using a walker and was unable to stand more than 
2-3 minutes.  Treatment included compression stockings, 
aspirin for blood thinner and elevation of the legs.  He 
denied having any surgeries since the 1950s and 1960s.  He 
indicated that he was confined to a wheelchair due to 
varicose veins.  He was unable to do anything for himself and 
depended on his wife and brother.  He reported that he had 
not worked since he was 62 years old.  He was currently 69 
years old.  

Physical examination revealed multiple varicose veins the 
entire length of his left lower extremity from the ankle to 
the thigh.  They were very large and extensive in nature.  No 
abnormal pigmentation or eczema was noted.  No edema was 
noted.  The left lower extremity also had multiple scars from 
previous surgeries of vein stripping.  The diagnosis was 
varicose veins, left lower extremity, severe in nature with 
pain in activities of daily living being limited due to 
severe pain.  The examiner noted that the condition was 
aggravated by a cerebrovascular accident the veteran had five 
years ago which caused him to have an increased sedentary 
lifestyle.  The examiner further noted that the 
cerebrovascular accident had definitely increased the 
severity of his varicose veins due to the inability to 
exercise.  

Analysis

Schedular rating

Based on the symptoms and clinical findings, it is the 
judgment of the Board that
A 60 percent disability rating may be awarded.  As explained 
below, although all of the requirements for an increased 
rating are not present, the overall disability picture 
appears to be more consistent with the assignment of a 60 
percent rating as opposed to the currently assigned 40 
percent rating.  See 38 C.F.R. § 4.7; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The medical evidence appears to show that the veteran's 
service-connected varicose veins have worsened in recent 
years.  The September 2002 VA examination suggests that the 
veteran's varicose veins have increased in severity as a 
result of inactivity caused by the more recent 
cerebrovascular accident.  The medical evidence further shows 
that the veteran is severely limited in his daily activities 
due to his varicose veins, and ascribes severe pain to the 
varicose veins.  Moreover, physical examination demonstrated 
large and extensive varicose veins the entire length of the 
veteran's left lower extremity, from the ankle to the thigh.  
Taken together, this evidence outweighs VA outpatient 
treatment reports which indicate the presence of only mild 
varicosities.  The VA examination was for the specific 
purpose of evaluating the service-connected varicose veins, 
and it is clear that the examiner did a thorough evaluation 
of the veteran's disability.     

There is evidence which weighs against the assignment of a 60 
percent rating.  
The evidence does not show objective findings of stasis 
pigmentation or eczema, and/or persistent ulceration.  The 
September 2002 VA examination indicated that there was no 
abnormal pigmentation or eczema found and none was noted in 
the extensive VA treatment records.  The evidence also failed 
to show persistent ulceration.  However, for reasons stated 
above the Board believes that the overall disability picture 
more nearly approximates that which allows for the assignment 
of a 60 percent disability rating.

The Board further finds that the schedular criteria for a 100 
percent disability rating is not met or approximated.  
Massive board-like edema with constant pain at rest is not 
demonstrated.  The evidence, specifically the December 2001 
and December 2002 VA treatment records, arguably shows that 
the veteran has persistent edema as a result of the varicose 
veins of the left lower extremity. However, no edema was 
noted on the September 2002 VA examination, and there is 
absolutely no reference in the medical records to massive, 
board-like edema.  The veteran himself has indicated that his 
leg pain results from exercise.

The veteran himself appears to ascribe many of his physical 
limitations to the service-connected varicose veins.  
However, in light of medical evidence which indicates that he 
is confined to a wheelchair due to the cerebrovascular 
accident, the Board does not accept the veteran's statement 
that all of his various problems are due to the varicose 
veins.  It is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the Board finds that the criteria for a 100 
percent rating under the schedular criteria are not met.
 
Extraschedular consideration

In the March 2003 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
varicose veins disability.  Indeed, it does not appear from 
the record that he has been hospitalized at all since 
service.  While the veteran's varicose veins cause him severe 
pain and severely restrict his daily activity, this alone 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  See 
also 38 C.F.R. 
§§ 3.321(a), 4.1 (2000) [the percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations].  For reasons stated above, the Board 
believes that the 60 percent rating which it has assigned 
takes into consideration the pain and limitations occasioned 
by the varicose veins of the left leg.

In short, the evidence does not support the proposition that 
the veteran's service-connected varicose veins of the left 
lower extremity presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 60 percent disability rating is warranted.  
The benefit sought on appeal is accordingly granted to that 
extent.


ORDER

Entitlement to an increased disability rating, 60 percent, 
for varicose veins of the left lower extremity is granted.  


REMAND

The veteran is also seeking entitlement to left hip arthritis 
as secondary to service-connected varicose veins of the left 
lower extremity.  Under the provisions of 38 C.F.R. 
§ 3.310(a) (2003), service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  

The veteran was afforded a VA joints examination in September 
2002.  Upon review of the examination report, the Board is 
still unclear as to whether the veteran in fact has left hip 
arthritis and if so whether it is etiologically related to 
the varicose veins of the left lower extremity.  In this 
regard, the Board notes that the VA examiner stated that 
bilateral hip "pain" was less likely than not related to 
varicose veins, but also stated that left hip "pain" was 
more likely than not related to left lower extremity vein 
stripping due to traumatic arthritis from multiple surgeries.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should refer the claims folder to 
the September 2002 VA joints examiner for 
an addendum to the examination report 
provided.  The addendum should provide 
written answers to the following 
questions:

(a) Does the veteran currently have left 
hip arthritis?.  The examiner should 
provide diagnoses of all identified 
conditions.

(b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any left hip 
disability is related to the service-
connected varicose veins of the left 
lower extremity. 

If in the estimation of the examiner 
further examination and/or diagnostic 
testing of the veteran is required, this 
should be accomplished.  

If the September 2002 VA examiner is 
unavailable, VBA should arrange for an 
appropriate VA physician to review the 
claims folder, examine the veteran if 
necessary and provide the requested 
information.

2.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for left hip arthritis as 
secondary to service-connected varicose 
veins of the left lower extremity.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



